         Case 2:20-cr-00209-PSG Document 14 Filed 04/03/20 Page 1 of 3 Page ID #:32

                                                                                                     FILED
                                                                                              c~wc,u.s. n~srwcr cover


                                 UNITED STATES DISTRICT COURT                                 Apri13, 2020
                                CENTRAL DISTRICT OF CALIFORNIA                             CE~ifRAl.DI~ST~RIC~
                                                                                                            (  T OF fAI.IFOR\7A
                                                                                             BY:        V LYl       DEPC''IY



                                      CRIMINAL MINUTES -GENERAL
      Case No. 20-1480M                                                          Date     April 3, 2020
      Title        United States v. Moreno



v     Present: The Honorable Michael R. Wilner
                       Veronica Piper                                              n/a
                       Deputy Clerk                                      Court Reporter /Recorder
               Attorneys Present for Government:                    Attorneys Present for Defendant:
                             n/a                                                    n/a
      Proceedings:           ORDER OF DETENTION

              The Court conducted a detention hearing on:
            ~      The motion of the Government [18 U.S.C. § 3142(fl(1)] in a case allegedly
     involving a Federal crime ofterrorism.
          ❑     The motion ofthe Government or on the Court's own motion [18 U.S.C.
    § 31420(2)] in a case allegedly involving:
            ~      The Court concludes that the Government is entitled to a rebuttable presumption
     that no condition or combination of conditions will reasonably assure the defendant's
     appearance as required and the safety or any person or the community [18 U.S.C. § 3142(e)
    (2-3)].
           ~      The Court finds that the defendant ❑ has ~ has not rebutted the presumption
V    under 18 U.S.C. § 3142(e)(2-3) by sufficient evidence to the contrary.
                                                   * **

              The Court finds that no condition or combination of conditions will reasonably assure:
                    ~ the appearance of the defendant as required.
                    ~ the safety of any person or the community.




     MRW-2(9/16)                             CRIMINAL MINUTES -GENERAL                                            Page 1 of 3
        Case 2:20-cr-00209-PSG Document 14 Filed 04/03/20 Page 2 of 3 Page ID #:33



                                 U1~TITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA


                                    CRIMINAL MINUTES -GENERAL
     Case No. 20-1480M                                                       Date   April 3, 2020
     Title         United States v. Moreno


             The Court bases its findings on the following [18 U.S.C. § 3142(g)]:
                           Nature and circumstances of offense charged
                           Weight of known evidence against defendant
                           Lack of bail resources
                           No stable residence, employment, or community ties
                           Ties to foreign countries
                           Substance abuse
                           Nature of previous criminal convictions
                           Previous failure to appear or violations of probation, parole, or release
                    ■      Already in custody on state or federal offense
                    ■      Refusal to interview with Pretrial Services or verify information
                    ►Z~    Unrebutted presumption [18 U.S.C. § 3142(e)(2-3)]



             ~      Defendant did not oppose the detention request.

           In reaching this decision, the Court considered: (a) the nature and circumstances of the
    offenses) charged, including whether the offense is a crime of violence, a federal crime of
    terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive
    device; (b) the weight of evidence against the defendant; (c) the history and characteristics of the
    defendant; and (d) the nature and seriousness of the danger to any person or the community.
    [18 U.S.C. § 3142(g)] The Court also considered the evidence presented at the hearing, the
    arguments of counsel, and the report and recommendation of the U.S. Pretrial Services Agency.
           IT IS THEREFORE ORDERED that the defendant be detained until trial. The defendant
    will be committed to the custody of the Attorney General for confinement in a corrections
    facility separate, to the extent practicable, from persons awaiting or serving sentences or being
    held in custody pending appeal. The defendant will be afforded reasonable opportunity for
    private consultation with counsel. On order of a Court of the United States or on request of any
    attorney for the Government, the person in charge of the corrections facility in which defendant
_   is confined will deliver the defendant to a United States Marshal for the purpose of an
    appearance in connection with a court proceeding. [18 U.S.C. § 3142(1)]




    MRW-2 (9/16)                             CRIMINAL MINUTES -GENERAL                              Page 2 of 3
       Case 2:20-cr-00209-PSG Document 14 Filed 04/03/20 Page 3 of 3 Page ID #:34



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORrIIA

                                   CRIMINAL MINUTES -GENERAL
     Case No.     20-1480M                                                Date    April 3, 2020

     Title        United States v. Moreno


           NOTE: Unless or until this matter is assigned to a district judge ofthis Court, the parties
    are directed to file all stipulations and motions directly with Judge Wilner.




+   MRW-2(9/16)                             CRIMINAL MINUTES -GENERAL                             Page 3 of 3
